Citation Nr: 1010839	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  07-30 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 50 percent for a 
variously diagnosed psychiatric disability, to include 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Adjutant General's Office, 
Pennsylvania


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1966 to January 1970.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2007 
rating decision of the Philadelphia, Pennsylvania Department 
of Veterans Affairs (VA) Regional Office (RO).  In January 
2010, a Travel Board hearing was held before the undersigned; 
a transcript of the hearing is associated with the claims 
file.  At the hearing, the Veteran submitted additional 
evidence with a waiver of RO initial consideration of such 
evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.  


REMAND

At the January 2010 Travel Board hearing, the Veteran 
indicated that his medication has recently been increased.  
Additional VA treatment records submitted with a waiver of 
original jurisdiction include an October 2009 report that 
notes the Veteran's nervousness has increased.  A November 
2009 report notes that the Veteran uses Lorazepam during the 
day because he is extremely anxious and irritable when 
dealing with the public; the VA psychiatrist increased the 
dosage of Lorazepam to 0.5 mg twice a day (corroborating the 
Veteran's testimony that his medication was recently 
increased).  In light of evidence of worsening symptoms of 
PTSD, and the almost two year interval since the Veteran was 
last examined (in July 2008), another VA examination is 
necessary.  See 38 C.F.R. § 3.327(a); see also VAOPGCPREC 11-
95 (April 7, 1995).  .  

At the January 2010 Travel Board hearing, the Veteran also 
testified that he had upcoming VA treatment for his 
psychiatric disability.  Updated VA treatment records are 
constructively of record and are pertinent to determining 
whether a rating in excess of 50 percent is warranted.  

Finally, it is noteworthy that the United States Court of 
Appeals for Veterans Claims has held that "staged" ratings 
are appropriate for an increased rating claim where the 
factual findings show distinct time periods when the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain updated records 
of all VA psychiatric treatment the 
Veteran has received since November 2009.  

2.  The RO should then arrange for the 
Veteran to be examined by a psychiatrist 
to determine the current severity of his 
variously diagnosed psychiatric 
disability.  The examiner must review the 
Veteran's claims file in conjunction with 
the examination.  The examiner should be 
provided a copy of the General Rating 
Formula for Mental Disorders (following 
38 C.F.R. § 4.130, Code 9440), and should 
acknowledge the presence or absence (and 
degree of severity) of each criterion for 
ratings in excess of 50 percent listed 
therein.  The examiner should specifically 
opine as to the impact of the Veteran's 
psychiatric symptoms have on his 
occupational and social functioning.  The 
examiner should explain the rationale for 
all opinions given.  

3.  The RO should then readjudicate this 
claim (to include consideration of the 
possibility of "staged" ratings, if 
indicated by facts found).  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

